Citation Nr: 0306058	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  00-20 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The veteran served on active military duty from February 1943 
to February 1947, and May 1952 to February 1973.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
in Winston-Salem, North Carolina (RO).  The appellant is the 
veteran's widow.


FINDINGS OF FACT

1.  The appellant's claim for entitlement to service 
connection for the cause of the veteran's death was denied by 
an unappealed rating decision dated in May 1995.

2.  Additional evidence received subsequent to the 1995 
rating decision includes duplicative service medical records, 
post-service military medical records, and a VA medical 
record.

3.  The additional evidence with regard to the appellant's 
claim to reopen the issue of entitlement to service 
connection for the cause of the veteran's death, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran died in March 1995, at the age of 67 years.

5.  The death certificate reported the immediate cause of 
death was cardiorespiratory arrest due to terminal 
promyelocytic leukemia.  Other significant conditions 
reported as contributing to death, but not resulting in the 
underlying cause of death were chronic obstructive pulmonary 
disease, renal failure, and hypertension.  An autopsy was not 
performed.

6.  At the time of the veteran's death, service connection 
was in effect for arthritis of the thoracic-lumbar spine, 
with degenerative joint disease; bilateral hearing loss; 
hemorrhoids; benign prostatic hypertrophy; history of 
bronchitis; sinusitis; pilonidal cyst; and ureterolithiasis.  

7.  Promyelocytic leukemia was not shown in service or within 
one year after service discharge, and is not related thereto, 
to include as due to exposure to Agent Orange.

8.  Promyelocytic leukemia was not caused or aggravated by 
the veteran's service-connected disorders.

9.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for the cause of the veteran's death is 
new and material, and therefore, the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104, 3.156 (2002).

2.  Terminal promyelocytic leukemia was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131 (West 1991 & Supp 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  

3.  A disability incurred in or aggravated by service neither 
caused death nor did it contribute substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. §§ 3.310, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that while the Veterans Claims 
Assistance Act of 2000, was enacted during the pendency of 
the appellant's appeal, the Veterans Claims Assistance Act 
explicitly provides that, "[n]othing in [38 U.S.C.A. § 
5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).  The appellant filed her claim to reopen the issue of 
entitlement to service connection for the cause of the 
veteran's death prior to August 2001.

Nevertheless, based on the decision herein, the Veterans 
Claims Assistance Act and the implementing regulations 
pertinent to the issue on appeal are applicable to the issues 
on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991). 

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letters 
dated in April 2000, May 2000, July 2000, and January 2001 of 
what evidence was needed to substantiate her claim.  The duty 
to notify of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  There is 
no indication that other Federal department or agency records 
exist that should be requested.  38 U.S.C.A. § 5103A(c)(3); 
38 C.F.R. § 3.159(c)(2).  The claimant requested that an 
opinion as to the cause of the veteran's death be obtained, 
and a medical opinion as to whether the veteran's fatal 
disease process was related to his military service, to 
include as due to exposure to Agent Orange, was obtained.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The appellant 
was notified to advise VA if there were any other information 
or evidence she considered relevant to his claim so that VA 
could help him by getting that evidence.  She was also 
advised what evidence VA had requested, and notified in the 
statement of the case and supplemental statement of the case 
what evidence had been received.  The appellant stated by 
correspondence in August 2000 and October 2002, that she had 
no further evidence to submit.  There is no indication that 
any pertinent evidence has not been obtained.  See 38 
U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affected the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no of evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Service connection for the cause of the veteran's death was 
denied by an unappealed rating decision dated in May 1995.  
Prior unappealed rating decisions are final, and may be 
reopened only upon the receipt of additional evidence that, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. §§ 5108, 7105.  To reopen 
a finally denied claim, a claimant must submit new and 
material evidence.  38 U.S.C.A. §  5108.  Title 38, Code of 
Federal Regulation, Section 3.156(a) states that new and 
material evidence means evidence which was not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, "so significant that it must be considered in 
order to fairly decide the merits of the claim."  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Evidence received subsequent to the 1995 rating decision 
includes a VA medical opinion as to the cause of the 
veteran's death.  Thus, this evidence bears "directly and 
substantially" upon the issue of entitlement to service 
connection for the cause of the veteran's death, is neither 
cumulative nor redundant, and, in connection with evidence 
previously assembled, is "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  As new and material evidence has been received 
since the May 1995 rating decision with regard to the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, the claim is reopened.  

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in the 
case of leukemia, was manifest to a compensable degree within 
one year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In the absence of 
such evidence, the regulations require a showing that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. §§ 3.310(a), 3.312.  

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs receive careful consideration as a contributory 
cause of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312.

A veteran had active wartime service for ninety days or more 
and active service in Vietnam between January 9, 1962 and May 
7, 1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See Section 201 of the "Veterans 
Education and Benefits Expansion Act of 2001," Pub.Law No. 
107-103; 115 Stat. 976 (2001) (to be codified at 38 U.S.C.A. 
§ 1116).  Additionally, presumptive service connection is 
warranted for certain specified diseases associated with 
exposure to herbicide agents even when there is no record of 
such disease during service, to include prostate cancer.  Id. 

With the foregoing criteria in mind, the Board has reviewed 
the veteran's service medical records and all post service 
clinical records in light of the contentions of the 
appellant, and finds no relationship between the veteran's 
military service and his cause of death.

The veteran died in March 1995, at the age of 67 years.  The 
death certificate reported the immediate cause of death was 
cardiorespiratory arrest due to terminal promyelocytic 
leukemia.  Other significant conditions reported as 
contributing to death, but not resulting in the underlying 
cause of death were chronic obstructive pulmonary disease, 
renal failure, and hypertension.  An autopsy was not 
performed.

At the time of the veteran's death, service connection was in 
effect for arthritis of the thoracic-lumbar spine, with 
degenerative joint disease; bilateral hearing loss; 
hemorrhoids; benign prostatic hypertrophy; history of 
bronchitis; sinusitis; pilonidal cyst; and ureterolithiasis.  

The veteran served in Vietnam from April 1962 to April 1963.  
A review of the service medical records is negative for 
promyelocytic leukemia, chronic obstructive pulmonary 
disorder, renal failure, or hypertension.  Additionally, post 
service medical records do not show promyelocytic leukemia, 
renal failure, or hypertension within one year after service 
discharge.  In 1979, adenocarcinoma of the prostate was 
diagnosed.  The veteran underwent transurethral 
prostatectomy, a bilateral lymphadenectomy, and interstitial 
implantation of radioactive iodine.  Polylymphocytic leukemia 
was diagnosed in 1986.

A VA medical opinion on the cause of the veteran's death 
dated in August 2002, indicated that the claims file had been 
reviewed.  The report stated that the veteran died in March 
1995, with the cause of death listed as cardiorespiratory 
arrest due to terminal promyelocytic leukemia.  The report 
went on to state

[t]he veteran had a history of prostatic 
cancer diagnosed in 1979, for which he 
underwent [transurethral resection of 
prostate] and implantation of radioactive 
iodine in December of 1979 and for 
subsequent evaluations.  There is no 
evidence of any recurrence or progression 
of the prostate cancer in the notes that 
I was able to read in the [claims file] 
as it was given to me.  I am asked to 
comment on several questions.  The 
veteran's prostate cancer as previously 
documented was treated.  Prostate cancer, 
in my opinion did not contribute or cause 
the veteran's death.

. . . I do not believe that the veteran's 
prostate cancer was in any way medically 
related to the veteran's promyelocytic 
leukemia, which resulted in the veteran's 
demise.

. . . I do not believe that the 
promyelocytic leukemia was due to any 
disability or disease incurred in or 
aggravated during the veteran's military 
service due to service in Vietnam or 
exposure to Agent Orange or any other 
service cause.
    
The veteran's service medical records are negative for any 
findings of the fatal disease process while in service; there 
is no showing of promyelocytic leukemia within the one year 
presumptive period; and there is no competent medical 
documentation correlating the veteran's fatal disease, 
promyelocytic leukemia, to his military service or a 
service-connected disorder.  Additionally, it is not shown 
that chronic obstructive pulmonary disorder, renal failure, 
and hypertension are of service origin, or that any disease 
or injury of service origin played any role in causing or 
hastening the veteran's death.  Accordingly, service 
connection for the cause of the veteran's death is not 
warranted.




ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

